OMB APPROVAL OMB Number: 3235-0578 Expires: April 30, 2013 Estimated average burden hours per response: 5.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-09911 Hussman Investment Trust (Exact name of registrant as specified in charter) 5136 Dorsey Hall DriveEllicott City, Maryland (Address of principal executive offices) (Zip code) John F. Splain Ultimus Fund Solutions, LLC225 Pictoria Drive, Suite 450Cincinnati, Ohio 45246 (Name and address of agent for service) Registrant's telephone number, including area code:(513) 587-3400 Date of fiscal year end:June 30, 2012 Date of reporting period: September 30, 2011 Form N-Q is to be used by management investment companies other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1.Schedule of Investments. HUSSMAN STRATEGIC GROWTH FUND SCHEDULE OF INVESTMENTS September 30, 2011 (Unaudited) COMMON STOCKS - 97.0% Shares Value Consumer Discretionary - 25.1% Diversified Consumer Services - 0.8% DeVry, Inc. $ H&R Block, Inc. ITT Educational Services, Inc. (a) Hotels, Restaurants & Leisure - 5.0% Cheesecake Factory, Inc. (The) (a) Jack in the Box, Inc. (a) Panera Bread Co. - Class A (a) PF Chang's China Bistro, Inc. Starbucks Corp. Household Durables - 0.2% iRobot Corp. (a) Tupperware Brands Corp. Internet & Catalog Retail - 2.0% Amazon.com, Inc. (a) Netflix, Inc. (a) Shutterfly, Inc. (a) Leisure Equipment & Products - 1.2% Mattel, Inc. Media - 1.8% Comcast Corp. - Class A DIRECTV - Class A (a) DISH Network Corp. - Class A (a) Gannett Co., Inc. McClatchy Co. (The) - Class A (a) McGraw-Hill Cos., Inc. (The) New York Times Co. (The) - Class A (a) Multiline Retail - 3.3% Dollar Tree, Inc. (a) Family Dollar Stores, Inc. Kohl's Corp. Target Corp. HUSSMAN STRATEGIC GROWTH FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 97.0% (Continued) Shares Value Consumer Discretionary - 25.1% (Continued) Specialty Retail - 8.5% Advance Auto Parts, Inc. $ Aéropostale, Inc. (a) American Eagle Outfitters, Inc. AutoZone, Inc. (a) Bed Bath & Beyond, Inc. (a) Best Buy Co., Inc. Buckle, Inc. (The) GameStop Corp. - Class A (a) Gap, Inc. (The) PetSmart, Inc. RadioShack Corp. Ross Stores, Inc. Staples, Inc. TJX Cos., Inc. (The) Textiles, Apparel & Luxury Goods - 2.3% Coach, Inc. Hanesbrands, Inc. (a) NIKE, Inc. - Class B Under Armour, Inc. - Class A (a) Consumer Staples - 10.3% Beverages - 3.5% Coca-Cola Co. (The) PepsiCo, Inc. Food & Staples Retailing - 1.4% Kroger Co. (The) Sysco Corp. Walgreen Co. Food Products - 1.6% Campbell Soup Co. ConAgra Foods, Inc. General Mills, Inc. Kellogg Co. Household Products - 3.8% Clorox Co. (The) HUSSMAN STRATEGIC GROWTH FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 97.0% (Continued) Shares Value Consumer Staples - 10.3% (Continued) Household Products - 3.8% (Continued) Colgate-Palmolive Co. $ Energizer Holdings, Inc. (a) Kimberly-Clark Corp. Energy - 3.4% Energy Equipment & Services - 0.1% SEACOR Holdings, Inc. Oil, Gas & Consumable Fuels - 3.3% Chevron Corp. ConocoPhillips Exxon Mobil Corp. Sunoco, Inc. Financials - 3.1% Commercial Banks - 0.1% PNC Financial Services Group, Inc. Consumer Finance - 0.3% World Acceptance Corp. (a) Insurance - 2.7% ACE Ltd. Aflac, Inc. Berkshire Hathaway, Inc. - Class B (a) Chubb Corp. (The) Cincinnati Financial Corp. Torchmark Corp. W.R. Berkley Corp. Health Care - 29.2% Biotechnology - 4.1% Amgen, Inc. Biogen Idec, Inc. (a) Celgene Corp. (a) Cubist Pharmaceuticals, Inc. (a) Gilead Sciences, Inc. (a) PDL BioPharma, Inc. HUSSMAN STRATEGIC GROWTH FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 97.0% (Continued) Shares Value Health Care - 29.2% (Continued) Health Care Equipment & Supplies - 5.6% Align Technology, Inc. (a) $ Baxter International, Inc. Becton, Dickinson and Co. C.R. Bard, Inc. Cyberonics, Inc. (a) IDEXX Laboratories, Inc. (a) Intuitive Surgical, Inc. (a) Medtronic, Inc. ResMed, Inc. (a) St. Jude Medical, Inc. Stryker Corp. Varian Medical Systems, Inc. (a) Health Care Providers & Services - 7.1% Aetna, Inc. Amedisys, Inc. (a) Cardinal Health, Inc. CIGNA Corp. Humana, Inc. Laboratory Corp. of America Holdings (a) Patterson Cos., Inc. UnitedHealth Group, Inc. WellPoint, Inc. Life Sciences Tools & Services - 3.5% Caliper Life Sciences, Inc (a) Harvard Bioscience, Inc. (a) Illumina, Inc. (a) Life Technologies Corp. (a) Waters Corp. (a) Pharmaceuticals - 8.9% Abbott Laboratories AstraZeneca plc - ADR Bristol-Myers Squibb Co. Eli Lilly & Co. Endo Pharmaceuticals Holdings, Inc. (a) Forest Laboratories, Inc. (a) Impax Laboratories, Inc. (a) HUSSMAN STRATEGIC GROWTH FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 97.0% (Continued) Shares Value Health Care - 29.2% (Continued) Pharmaceuticals - 8.9% (Continued) Johnson & Johnson $ Novartis AG - ADR Par Pharmaceutical Cos., Inc. (a) Pfizer, Inc. Shire plc - ADR Industrials - 0.2% Airlines - 0.2% Copa Holdings, S.A. - Class A Southwest Airlines Co. US Airways Group, Inc. (a) Marine - 0.0% Seaspan Corp. Information Technology - 22.0% Communications Equipment - 2.7% ADTRAN, Inc. Cisco Systems, Inc. InterDigital, Inc. QUALCOMM, Inc. Research In Motion Ltd. (a) Computers & Peripherals - 3.9% Dell, Inc. (a) Hewlett-Packard Co. NetApp, Inc. (a) QLogic Corp. (a) Synaptics, Inc. (a) Western Digital Corp. (a) Electronic Equipment & Instruments - 0.3% Corning, Inc. FUJIFILM Holdings Corp. - ADR Internet Software & Services - 2.6% eBay, Inc. (a) j2 Global Communications, Inc. Open Text Corp. (a) HUSSMAN STRATEGIC GROWTH FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 97.0% (Continued) Shares Value Information Technology - 22.0% (Continued) Internet Software & Services - 2.6% (Continued) Sohu.com, Inc. (a) $ VistaPrint N.V. (a) IT Services - 3.2% Accenture plc - Class A CACI International, Inc. - Class A (a) Cognizant Technology Solutions Corp. - Class A (a) Computer Sciences Corp. International Business Machines Corp. MasterCard, Inc. - Class A Syntel, Inc. Western Union Co. (The) Semiconductors & Semiconductor Equipment - 6.2% Altera Corp. Analog Devices, Inc. Broadcom Corp. - Class A (a) First Solar, Inc. (a) Intel Corp. Microchip Technology, Inc. RF Micro Devices, Inc. (a) SunPower Corp. - Class A (a) Teradyne, Inc. (a) Texas Instruments, Inc. TriQuint Semiconductor, Inc. (a) Xilinx, Inc. Software - 3.1% Adobe Systems, Inc. (a) BMC Software, Inc. (a) Intuit, Inc. (a) Microsoft Corp. TIBCO Software, Inc. (a) Materials - 1.6% Chemicals - 0.1% BASF SE - ADR HUSSMAN STRATEGIC GROWTH FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 97.0% (Continued) Shares Value Materials - 1.6% (Continued) Containers & Packaging - 0.4% Ball Corp. $ Metals & Mining - 1.1% Barrick Gold Corp. Newmont Mining Corp. Telecommunication Services - 2.1% Diversified Telecommunication Services - 1.5% AT&T, Inc. Verizon Communications, Inc. Wireless Telecommunications Services - 0.6% China Mobile Ltd. - ADR Total Common Stocks(Cost$5,764,357,568) $ PUT OPTION CONTRACTS - 4.0% Contracts Value Nasdaq 100 Index Option, 12/17/2011at$1,800 $ Russell 2000 Index Option, 12/17/2011at$620 S&P 500 Index Option, 10/22/2011at$1,130 S&P 500 Index Option, 12/17/2011at$1,160 Total Put Option Contracts (Cost $229,873,480) $ Total Investments at Value - 101.0% (Cost $5,994,231,048) $ HUSSMAN STRATEGIC GROWTH FUND SCHEDULE OF INVESTMENTS (Continued) MONEY MARKET FUNDS - 12.5% Shares Value Federated U.S. Treasury Cash Reserve Fund - Institutional Shares, 0.00% (b) $ First American Treasury Obligations Fund - Class Y, 0.00% (b) Total Money Market Funds(Cost$738,550,688) $ Total Investments and Money Market Funds at Value - 113.5% (Cost $6,732,781,736) $ Written Call Options -(12.2%) ) Liabilities in Excess of Other Assets-(1.3%) ) Net Assets - 100.0% $ ADR - American Depositary Receipt. (a) Non-income producing security. (b) Variable rate security.The rate shown is the 7-day effective yield as of September 30, 2011. See accompanying notes to Schedules of Investments. HUSSMAN STRATEGIC GROWTH FUND SCHEDULE OF OPEN WRITTEN OPTION CONTRACTS September 30, 2011 (Unaudited) WRITTEN CALL OPTION CONTRACTS Contracts Value of Options Premiums Received Nasdaq 100 Index Option, 12/17/2011 at $1,800 $ $ Russell 2000 Index Option, 12/17/2011 at $620 S&P 500 Index Option, 10/22/2011 at $950 S&P 500 Index Option, 10/22/2011 at $980 S&P 500 Index Option, 12/17/2011 at $1,160 Total Written Option Contracts $ $ See accompanying notes to Schedules of Investments. HUSSMAN STRATEGIC TOTAL RETURN FUND SCHEDULE OF INVESTMENTS September 30, 2011 (Unaudited) COMMON STOCKS - 19.9% Shares Value Energy - 0.6% Oil, Gas & Consumable Fuels - 0.6% NuStar Energy L.P. $ ONEOK Partners L.P. Williams Partners L.P. Materials - 16.9% Metals & Mining - 16.9% Agnico-Eagle Mines Ltd. AngloGold Ashanti Ltd. - ADR Barrick Gold Corp. Compania De Minas Buenaventura S.A. - ADR Freeport-McMoRan Copper & Gold, Inc. Goldcorp, Inc. Gold Fields Ltd. - ADR Harmony Gold Mining Co. Ltd. - ADR Newmont Mining Corp. Randgold Resources Ltd. - ADR Stillwater Mining Co. (a) Utilities - 2.4% Electric Utilities - 1.7% American Electric Power Co., Inc. DPL, Inc. Duke Energy Corp. Edison International Entergy Corp. Exelon Corp. FirstEnergy Corp. NextEra Energy, Inc. Pepco Holdings, Inc. Pinnacle West Capital Corp. PPL Corp. UniSource Energy Corp. Multi-Utilities - 0.7% Ameren Corp. Dominion Resources, Inc. DTE Energy Co. HUSSMAN STRATEGIC TOTAL RETURN FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 19.9% (Continued) Shares Value Utilities - 2.4% (Continued) Multi-Utilities - 0.7% (Continued) SCANA Corp. $ Total Common Stocks(Cost$514,601,954) $ U.S. TREASURY OBLIGATIONS-35.6% Par Value Value U.S. Treasury Inflation-Protected Notes - 2.8% 2.00%, due 04/15/2012 $ $ 2.00%, due 07/15/2014 2.50%, due 01/15/2029 U.S. Treasury Notes - 32.8% 0.75%, due 06/15/2014 2.25%, due 03/31/2016 2.00%, due 04/30/2016 1.75%, due 05/31/2016 3.00%, due 08/31/2016 Total U.S. Treasury Obligations(Cost$897,187,821) $ EXCHANGE-TRADED FUNDS - 2.0% Shares Value CurrencyShares British Pound Sterling Trust (a) (b) $ CurrencyShares Swiss Franc Trust (a) (b) SPDR DB International Government Inflation-Protected Bond ETF Total Exchange-Traded Funds(Cost$50,821,875) $ Total Investments at Value - 57.5% (Cost $1,462,611,650) $ HUSSMAN STRATEGIC TOTAL RETURN FUND SCHEDULE OF INVESTMENTS (Continued) MONEY MARKET FUNDS - 42.3% Shares Value Federated U.S. Treasury Cash Reserve Fund - Institutional Shares, 0.00% (c) $ First American Treasury Obligations Fund - Class Y, 0.00% (c) Total Money Market Funds(Cost$1,109,028,277) $ Total Investments and Money Market Funds at Value - 99.8% (Cost $2,571,639,927) $ Other Assets in Excess of Liabilities-0.2% Net Assets - 100.0% $ ADR - American Depositary Receipt. (a) Non-income producing security. (b) For federal income tax purposes, structured as a grantor trust. (c) Variable rate security.The rate shown is the 7-day effective yield as of September 30, 2011. See accompanying notes to Schedules of Investments. HUSSMAN STRATEGIC INTERNATIONAL EQUITY FUND SCHEDULE OF INVESTMENTS September 30, 2011 (Unaudited) COMMON STOCKS - 64.5% Shares Value Argentina - 0.6% Telecom Argentina S.A. - ADR $ Australia - 1.1% BHP Billiton plc - ADR Cochlear Ltd. (a) Telstra Corp. Ltd. - ADR Belgium - 0.6% Mobistar S.A. (a) Brazil - 1.8% Companhia de Saneamento Basico do Estado de São Paulo - ADR Companhia Energetica De Minas Gerais - ADR Companhia Paranaense de Energia-Copel - ADR Gol Linhas Aereas Inteligentes S.A. - ADR Telecomunicações de São Paulo S.A. - ADR Canada - 1.5% Alimentation Couche-Tard, Inc. - Class B Tim Hortons, Inc. - ADR Chile - 0.5% Embotelladora Andina S.A. - ADR Empresa Nacional de Electricidad S.A. - ADR Enersis S.A. - ADR China - 1.7% 3SBio, Inc. - ADR (b) China Petroleum and Chemical Corp. - ADR JA Solar Holdings Co. Ltd. - ADR (b) Mindray Medical International Ltd. - ADR NetEase.com, Inc. - ADR (b) Trina Solar Ltd. - ADR (b) Yue Yuen Industrial (Holdings) Ltd. - ADR Denmark - 2.6% H. Lundbeck A/S (a) Novo Nordisk A/S - ADR HUSSMAN STRATEGIC INTERNATIONAL EQUITY FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 64.5% (Continued) Shares Value Denmark - 2.6% (Continued) William Demant Holding A/S (a) (b) $ France - 7.6% Alten (a) Casino Guichard-Perrachon S.A. (a) Cegid Group (a) Danone S.A. (a) Dassault Systemes S.A. - ADR Iliad S.A. (a) Infotel S.A. (a) L'Oréal S.A. (a) Metropole Television S.A. (a) Norbert Dentressangle S.A. (a) Rallye S.A. (a) Sanofi-Aventis - ADR Société BIC S.A. (a) Somfy S.A. Zodiac Aerospace (a) Germany - 3.6% Axel Springer AG (a) CENTROTEC Sustainable AG (a) Deutsche Telekom AG (a) SAP AG - ADR Software AG (a) United Internet AG (a) Hong Kong - 0.4% China Mobile Ltd. - ADR India - 0.5% Infosys Technologies Ltd. - ADR Wipro Ltd. - ADR Israel - 0.1% Partner Communications Co. Ltd. - ADR Italy - 2.0% Autogrill S.P.A. (a) Enel S.P.A. (a) HUSSMAN STRATEGIC INTERNATIONAL EQUITY FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 64.5% (Continued) Shares Value Italy - 2.0% (Continued) Luxottica Group S.P.A. (a) $ Recordati S.P.A. (a) Japan - 11.7% ABC-MART, Inc. (a) AEON Co. Ltd. (a) Central Japan Railway Co. (a) 35 DeNA Co. Ltd. (a) Don Quijote Co. Ltd. (a) KDDI Corp. (a) 95 Komeri Co. Ltd. (a) K's Holdings Corp. (a) Mochida Pharmaceutical Co. Ltd. (a) NAFCO Co. Ltd (a) Nintendo Co. Ltd. - ADR Nippon Telegraph and Telephone Corp. - ADR Nitori Holdings Co. Ltd. (a) NTT DOCOMO, Inc. (a) Ryohin Keikaku Co. Ltd. (a) Sundrug Co. Ltd. (a) Takeda Pharmaceutical Co. Ltd. (a) United Arrows Ltd. (a) Yamada Denki Co. Ltd. (a) Mexico - 0.8% América Móvil S.A.B. de C.V. - Series A - ADR Netherlands - 1.9% ASML Holding N.V. Royal Dutch Shell plc - Class A - ADR Unilever N.V. - ADR New Zealand - 1.0% Telecom Corp. of New Zealand Ltd. - ADR Norway - 0.7% Tomra Systems ASA (a) HUSSMAN STRATEGIC INTERNATIONAL EQUITY FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 64.5% (Continued) Shares Value Philippines - 0.1% Philippine Long Distance Telephone Co. - ADR $ Portugal - 0.4% Portugal Telecom, SGPS, S.A. - ADR Spain - 2.4% Abengoa S.A. (a) Industria de Diseño Textil S.A. (Inditex) (a) Red Electrica Corp. S.A. (a) Sweden - 2.0% Alfa Laval AB (a) Axfood AB (a) Hennes & Mauritz AB - B shares (a) Securitas AB - Class B (a) Telefonaktiebolaget LM Ericsson - ADR Switzerland - 3.8% Actelion Ltd. (a) (b) Nestlé S.A. - ADR Novartis AG - ADR Roche Holding Ltd. - ADR SGS S.A. (a) Swisscom AG - ADR Synthes, Inc. (a) Taiwan - 1.0% Advanced Semiconductor Engineering, Inc. - ADR Taiwan Semiconductor Manufacturing Co. Ltd. - ADR United Kingdom - 14.1% Amlin plc (a) AstraZeneca plc - ADR Balfour Beatty plc (a) Bunzl plc (a) Carillion plc (a) Carnival plc - ADR Dairy Crest Group plc (a) Ensco plc - ADR HUSSMAN STRATEGIC INTERNATIONAL EQUITY FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 64.5% (Continued) Shares Value United Kingdom - 14.1% (Continued) Fidessa Group plc $ GlaxoSmithKline plc - ADR Greggs plc (a) Interserve plc (a) Marks & Spencer Group plc (a) Mitie Group plc (a) N Brown Group plc (a) National Grid plc - ADR Next plc (a) PayPoint plc Reckitt Benckiser Group plc - ADR Sage Group plc (The) (a) Scottish and Southern Energy plc (a) Smith & Nephew plc - ADR Ted Baker plc (a) Vodafone Group plc - ADR William Morrison Supermarkets plc (a) WS Atkins plc (a) Total Common Stocks(Cost$57,640,866) $ EXCHANGE-TRADED FUNDS - 6.4% Shares Value iShares MSCI Australia Index Fund $ iShares MSCI Canada Index Fund iShares MSCI Germany Index Fund iShares MSCI Hong Kong Index Fund iShares MSCI United Kingdom Index Fund Total Exchange-Traded Funds(Cost$6,226,164) $ PUT OPTION CONTRACTS - 2.3% Contracts Value S&P 500 Index Option, 10/22/2011at$1,220 50 $ S&P 500 Index Option, 12/17/2011at$1,080 85 S&P 500 Index Option, 12/17/2011at$1,170 Total Put Option Contracts (Cost $1,712,811) $ Total Investments at Value - 73.2% (Cost $65,579,841) $ HUSSMAN STRATEGIC INTERNATIONAL EQUITY FUND SCHEDULE OF INVESTMENTS (Continued) MONEY MARKET FUNDS - 20.2% Shares Value Northern Institutional Treasury Portfolio, 0.01% (c) (Cost $16,546,037) $ Total Investments and Money Market Funds at Value - 93.4% (Cost $82,125,878) $ Written Call Options -(1.7%) ) Other Assets in Excess of Liabilities-8.3% Net Assets - 100.0% $ ADR - American Depositary Receipt. (a) Fair value priced (Note 1).Fair valued securities totaled $32,799,581at September 30, 2011, representing 40.0%of net assets. (b) Non-income producing security. (c) Variable rate security.The rate shown is the 7-day effective yield as of September 30, 2011. See accompanying notes to Schedules of Investments. HUSSMAN STRATEGIC INTERNATIONAL EQUITY FUND SCHEDULE OF OPEN WRITTEN OPTION CONTRACTS September 30, 2011 (Unaudited) WRITTEN CALL OPTION CONTRACTS Contracts Value of Options Premiums Received S&P 500 Index Option, 12/17/2011 at $1,080 85 $ $ S&P 500 Index Option, 12/17/2011 at $1,170 Total Written Option Contracts $ $ See accompanying notes to Schedules of Investments. HUSSMAN STRATEGIC INTERNATIONAL EQUITY FUND SCHEDULE OF FUTURES CONTRACTS SOLD SHORT September 30, 2011 (Unaudited) FUTURES CONTRACTS SOLD SHORT Expiration Date Contracts Aggregate Market Value of Contracts Unrealized Appreciation (Depreciation) Euro STOXX 50 Index Future 12/16/2011 $ $ ) FTSE 100 Index Future 12/16/2011 Total Futures Contracts Sold Short $ $ See accompanying notes to Schedules of Investments. HUSSMAN INVESTMENT TRUST NOTES TO SCHEDULES OF INVESTMENTS September 30, 2011 (Unaudited) 1.Securities and Options Valuation The portfolio securities of Hussman Strategic Growth Fund, Hussman Strategic Total Return Fund and Hussman Strategic International Equity Fund (the “Funds”) are valued at market value as of the close of regular trading on the New York Stock Exchange (“NYSE”) (normally, 4:00 Eastern time) on each business day the NYSE is open.Securities, other than options, listed on the NYSE or other exchanges are valued on the basis of their last sale prices on the exchanges on which they are primarily traded.However, if the last sale price on the NYSE is different than the last sale price on any other exchange, the NYSE price will be used.If there are no sales on that day, the securities are valued at the last bid price on the NYSE or other primary exchange for that day.Securities which are quoted by NASDAQ are valued at the NASDAQ Official Closing Price.If there are no sales on that day, the securities are valued at the last bid price as reported by NASDAQ.Securities traded in the over-the-counter markets, other than NASDAQ quoted securities, are valued at the last sales price, or if there are no sales on that day, at the mean of the closing bid and asked prices.Securities traded on a foreign stock exchange may be valued based upon the closing price on the principal exchange where the security is traded; however, because the value of securities traded on foreign stock exchanges may be materially affected by events occurring before the Funds’ pricing time but after the close of the primary markets or exchanges on which such securities are traded, such securities will typically be priced at their fair value as determined by an independent pricing service approved by the Board of Trustees.As a result, the prices of securities used to calculate a Fund’s net asset value may differ from quoted or published prices for the same securities.Values of foreign securities are translated from the local currency into U.S. dollars using currency exchange rates supplied by an independent pricing quotation service. Pursuant to procedures approved by the Board of Trustees, options traded on a national securities exchange are valued at prices between the closing bid and ask prices determined by Hussman Econometrics Advisors, Inc. (the “Adviser”) to most closely reflect market value as of the time of computation of the net asset value. As of September 30, 2011, all options held by Hussman Strategic Growth Fund and Hussman Strategic International Equity Fund have been valued in this manner. Options not traded on a national securities exchange or board of trade, but for which over-the-counter market quotations are readily available, are valued at the mean of their closing bid and ask prices.Futures contracts and options thereon, which are traded on commodities exchanges, are valued at their last sale price or, if not available, at the mean of the bid and ask prices as of the close of such commodities exchanges. Fixed income securities not traded or dealt in upon any securities exchange but for which over-the-counter market quotations are readily available generally are valued at the mean of their closing bid and asked prices.Fixed income securities may also be valued on the basis of prices provided by an independent pricing service. Debt securities with remaining maturities of 60 days or less are valued at amortized cost, absent unusual circumstances. In the event that market quotations are not readily available or are determined by the Adviser to not be reflective of fair market value due to market events or developments, securities and options are valued at fair value as determined by the Adviser in accordance with procedures adopted by the Board of Trustees.Such methods of fair valuation may include, but are not limited to: multiple of earnings, multiple of book value, discount from market of a similar freely traded security, purchase price of security, subsequent private transactions in the security or related securities, or a combination of these and other factors. Accounting principles generally accepted in the United States (“GAAP”) establish a single authoritative definition of fair value, set out a framework for measuring fair value and require additional disclosures about fair value measurements. Various inputs are used in determining the value of each of the Fund’s investments.These inputs are summarized in the three broad levels listed below: · Level 1 – quoted prices in active markets for identical securities · Level 2 – other significant observable inputs · Level 3 – significant unobservable inputs HUSSMAN INVESTMENT TRUST NOTES TO SCHEDULES OF INVESTMENTS (Continued) For example, option contracts purchased and written by Hussman Strategic Growth Fund and Hussman Strategic International Equity Fund are classified as Level 2 since they are valued using “other significant observable inputs” at prices between the closing bid and ask prices determined by the Adviser to most closely reflect market value.U.S. Treasury obligations held by Hussman Strategic Total Return Fund are classified as Level 2 since values are based on prices provided by an independent pricing service that utilizes various “other significant observable inputs” including bid and ask quotations, prices of similar securities and interest rates, among other factors.Non-U.S. equity securities actively traded in foreign markets held by Hussman Strategic International Equity Fund may be classified as Level 2 despite the availability of closing prices because the fair values of such securities are typically determined by an independent pricing service, as described in the preceding discussion of valuation of foreign securities.The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities.The inputs used to measure the value of a particular security may fall into more than one level of the fair value hierarchy.In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement of that security is determined to fall in its entirety is the lowest level input that is significant to the fair value measurement. The following is a summary of the inputs used to value each Fund’s investments and other financial instruments as of September 30, 2011 by security type: Hussman Strategic Growth Fund Level 1 Level 2 Level 3 Total Investments in Securities and Money Market Funds: Common Stocks $ $
